                       1   Gregory B. Thomas (SBN 239870)
                           E-mail: gthomas@bwslaw.com
                       2   Temitayo O. Peters (SBN 309913)
                           E-mail: tpeters@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           1901 Harrison Street, Suite 900
                       4   Oakland, CA 94612-3501
                           Tel: 510.273-8780 Fax: 510.839.9104
                       5
                           Attorneys for Defendants
                       6   COUNTY OF ALAMEDA DEFENDANTS

                       7

                       8                                  UNITED STATES DISTRICT COURT
                       9                                 NORTHERN DISTRICT OF CALIFORNIA
                   10

                   11      CANDACE STEEL, AND BABY H, a                 Case No. 3:18-cv-05072-JD
                           minor by and through CANDACE STEEL,
                   12                                                   STIPULATION OF DISMISSAL OF
                                           Plaintiffs,                  DEFENDANT D. SKOLDQVIST
                   13
                           v.                                           [FRCP 41(a)(1)(A)(ii)]
                   14
                           ALAMEDA COUNTY SHERIFF'S
                   15      OFFICE, GREGORY J. AHERN, BRETT
                           M. KETELES, TOM MADIGAN, T. POPE,
                   16
                           T. RUSSELL, D. SKOLDQVIST, LT.
                   17      HATTAWAY, SGT.
                           CALAGARI, DEPUTY DIVINE (#512),
                   18      DEPUTY DEBRA FARMANIAN,
                           DEPUTY WEATHERBEE (#238),
                   19      DEPUTY TANIA POPE, DEPUTY
                           WINSTEAD, DEPUTY CAINE, DEPUTY
                   20
                           BOCANEGRA, ALAMEDA COUNTY and
                   21      John & Jane DOEs, Nos. 1 – 50, The
                           CALIFORNIA FORENSIC MEDICAL
                   22      GROUP, a corporation; its Employees and
                           Sub-Contractors, and Rick & Ruth ROEs
                   23      Nos. 1-50,
                   24
                                           Defendants.
                   25

                   26

                   27
                   28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                     STIPULATION OF DISMISSAL OF
                           OAK #4815-8094-8889 v1                      -1-
  ATTO RNEY S AT LAW                                                                      DEFENDANT D. SKOLDQVIST
      OAKLA ND
                       1            TO THE HONORABLE COURT AND ALL PARTIES AND COUNSEL:

                       2            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs and Defendants of

                       3   the above-entitled action, by and through their counsel of record, hereby stipulate to dismiss this

                       4   action with prejudice as to defendant D. Skoldqvist, with each party bearing that party’s own

                       5   attorney’s fees and costs.

                       6   Dated: August 19, 2019                               BURKE, WILLIAMS & SORENSEN, LLP
                       7

                       8
                                                                                By:     /s/ Gregory B. Thomas
                       9                                                              Gregory B. Thomas
                                                                                      Temitayo O. Peters
                   10                                                                 Attorneys for Defendants
                                                                                      COUNTY OF ALAMEDA
                   11                                                                 DEFENDANTS
                   12      Dated: August 19, 2019                               LAW OFFICES OF YOLANDA HUANG
                   13

                   14
                                                                                By:     /s/ Yolanda Huang
                   15                                                                 Yolanda Huang
                                                                                      Attorneys for Plaintiff
                   16                                                                 CANDACE STEEL
                   17      Dated: August 19, 2019                               BERTLING LAW GROUP, INC.
                   18

                   19
                                                                                By:     /s/ Peter G. Bertling
                   20
                                                                                      Peter G. Bertling
                   21                                                                 Attorneys for Defendant
                                                                                      CALIFORNIA FORENSIC MEDICAL
                   22                                                                 GROUP

                   23
                                                    DECLARATION REGARDING AUTHORIZATION
                   24               Under N.D. Cal. Local Rule 5-1(i)(3), I attest that I obtained authorization in the filing of
                   25      this document from the other signatories listed here.
                   26                                                              By:      /s/ Gregory B. Thomas
                   27                                                                    Gregory B. Thomas, Esq.

                   28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                STIPULATION OF DISMISSAL OF
                           OAK #4815-8094-8889 v1                            -2-
  ATTO RNEY S AT LAW                                                                                 DEFENDANT D. SKOLDQVIST
      OAKLA ND
